83 F.3d 432
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
DELMA MARTINEZ, Plaintiff-Appellant,v.LAS VEGAS MEDICAL CENTER;  John Gaitling, Forensic Director,Defendants-Appellees.
No. 95-2227.(D.C.No. CIV-95-830-SC)
United States Court of Appeals, Tenth Circuit.
April 29, 1996.

Before ANDERSON, BARRETT and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.   See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


3
Plaintiff Delma Martinez appeals the judgment of the district court granting summary judgment to defendant John Gaitling on Martinez's civil rights action pursuant to 42 U.S.C. § 1983.   In a rambling and incoherent complaint, Martinez asserted that Gaitling, the Forensic Director of the Las Vegas Medical Center, had falsified her pretrial competency evaluations, denied her access to a law library, deprived her of property without due process of law, and unlawfully searched her attache case.   The district court dismissed the complaint sua sponte under 28 U.S.C. § 1915(d) as frivolous.   This appeal followed.


4
Upon careful consideration of the complaint and the record on appeal, we affirm for substantially the reasons stated in the district court's Memorandum and Order dated September 26, 1995.


5
The Judgment of the United States District Court for the District of New Mexico is hereby AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3